                     Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 1 of 8
                         Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 1 of 9




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -- -- - - - - - --- - - -·- - - - -- -- - - ---- - - -- - -x       Civil Action No.:
~ - - - - DORA      AMPONG-.-                                                  2r=cv-=1T2049- -

                                                                            ~ :· j           -?-,(       J)
                                                                                                     I~
                                             Plaintiff,                    _
                                                                   ts\ \)\ .,,;,/ fJ-;)             fA
                               -against-
                                                     0   '.,.,   ~ \}W        3 I5/--,'r<' &1> f- ,
            COSTCO WHOLESALE CORP. ,                 \ •\ \      •                   c;11 _·       (11J,,::,,_ jJ 1'

            ----------------- ----- - -
                                             Defend:~;

                                                                   ------x     )~~~if;~
                                                                                ~ ~ r/7J,{                        1
                                                                                                                  t'-\



        -     -      -     -   - MEMORANDUM OF LAW IN SUPPORT--;F MOTION T~ - -                              -/          ff"'
                               REASSIGN CASE TO THE WHITE PLAINS COURTHOUSE                                 r/p·.) /f'

                                                                                                          ~ P"qP'lu<
                                                                                                     u~~,v
                                                                                                     ~.J/;tr
                                                                                                     ~ 1
                                            SIMMONS JANNACE DELUCA, LLP
                                              Attorneys for Defendant
                                           COSTCO WHOLESALE CORPORATION
                                           s/h/a COSTCO WHOLESALE CORP.
                                              Office & P.O. Address:
                                                                                                      f\ ~\\L
                                                43 Corporate Drive


                                                                     ~ ~
                                             Hauppauge, New York 11788
                                                         (631)    873-4888

                                                           ~rr=======~
                                                                 USDCSDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:              ,.   I   .




                                                                 DATE FU.ED:   3 /J--1/l         I
                                                                                r
            Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 2 of 8
             Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 2 of 9



                                           TABLE OF CONTENTS

                                                                                                    PAGE
                                                                 -   -    - ---
TABLE OF AUTHORITIES . . . . . • . . . . • . . . . . . . . . . . . . . . . . . . . . . i i i

BACKGROUND . . . . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

POINT I
     THE RULES FOR THE DESIGNATION AND
     ASSIGNMENT OF ACTIONS SUPPORTS REASSIGNING
     THIS ACTION TO THE WHITE PLAINS COURTHOUSE                                          .. . . . . . 2

CONCLUSION . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . • . . 5

                                                                              -------




                                                          ii
          Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 3 of 8
           Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 3 of 9



                                   TABLE OF AUTHORITIES

                                                                                                PAGE


Cases

Ca rdenas v. Premier Investigations, Inc . , 2004 U.S.
       Dist . Lexis 24361 (S.D.N.Y. 2004) . .. .... . . ...... . .. ... 3 , 4

Hen ry v. Wyeth Pharms., Inc., 2007 U. S. Dist . Lexis
       5 7 921 (S.D.N.Y. 2007) ... . . . . ... ........... ...... ... . .... . 4

Nixon    V.  Diehm, 20 00 U.S. Dist . Lexis 2834 (S . D.N.Y .
         20 00) ..... .. ... . .. . . . . . . . . . . . . . . . . . . . . .... . ... ... . .... ... 3

Terio v. Putnam County Housing Association, 1999 U.S .
      Dist. Lexis 16594 (S.D.N.Y. 1999) . .... .. ............... . . 3

Tiffany v. Tartaglione, 2001 U.S. Dist . Lexis 23873
      (S.D . N . Y. 2001) .... .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... 3
Stat utes

Rule 18 (a ) of the Rules for the Division of Business
      Among District Judges in t h e Southern District of
      New York . ... .......... ... . . ...... . ..... . . .. . ... . . . . 1, 2 , 4

Rule 19 o f the Rules for the Division of Business Among
      District Judges in the Southern District of New
      York . .. .. .. . .......... . .......... . .... . . .. ... .. . .... . . 1 , 3

Rule 20 of the Rules for t he Division of Business Among
      District Judges in the Southern District of New
      York .... ............ ...... . ....... .. . ......... . .... 1, 2, 3




                                                iii
           Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 4 of 8
           Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 4 of 9



    UNITED STATE DISTRICT COURT                                    ( ih-1464)
    SOUTHERN DISTRICT OF NEW YORK
    --------------------- - --------------X            Civi l Action No . :
-   DORA AMPONG-, -                                 - -2l= cv-02049-CM
                                  Plaintiff,
                                                         MEMORANDUM OF LAW IN
                -against-                                SUPPORT OF
                                                         MOTION TO REASSIGN
    COSTCO WHOLESALE CORP.,                              CASE TO THE WHITE
                                                         PLAINS COURTHOUSE
                                  Defendant.
                                                         McMahon , J.
    ------------------ -- ----------------x


         Costco Wholesale Corporation s / h/a Costco Wholesale Corp.

_   ( "Costco") ,_ by    its   attorneys, _ Simmons      Jannace    DeLuca,     LLP,_

    respectfully submits this Memorandum of Law in support of                     its

    motion for an Order:       (1) pursuant to Rules 19 and 20 of the Rules

    for the Division of Business Among District Judges in the Southern

    District of New York, reassigning this action to the White Plains

    Courthouse of the United States; and (2) for such other and further

    relief as this Court may deem just, proper and equitable.

                                      BACKGROUND

         Plaintiff      alleges   to have       sustained personal    injuries      on

    December 19, 2019, after purportedly tripping and falling over a

    rug inside the Costco warehouse located at 1 Westchester Avenue ,

    Westchester, New York.         Exhibits "A" ~ 7, and "C" ~~ 4 -5 .          Whi l e

    plaintiff resides in Bronx, New York, the claim allegedly arose in

    Westchester County, a "Northern County" as defined by Rule 18 (a) (i )




                                            1
         Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 5 of 8
          Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 5 of 9



of the Rules for the Division of Business Among District Judges in

the Southern District of New York.

     There     are    no     ties   whatsoever      to   Manhattan.     The   Costco

employees who responded to the incident, all work and reside in

Northern Counties.            Not only will it be necessary for them to

attend and testify at trial,              they are still required to perform

their    typical     duties    for Costco.       Accordingly,       it would be a

hardship for Costco to require these witnesses to have to travel

to Manhattan, to testify at trial when they could just as easily

do so in the much closer White Plains Courthouse.                     Moreover, had

this case been initially filed in Federal Court it would have been

assigned to White Plains pursuant to Rule 18(a) (i) based on the

location of the accident.

        Given the multitude of connections this litigation has to a

Northern County,       in the interest of justice and sound judicial

administration, the Court should exercise i ts broad discretion and

reassign     this     case     to   the    proper   forum,    the     White   Plains

courthouse.

                                      ARGUMENT

     THE RULES FOR THE DESIGNATION AND ASSIGNMENT OF ACTIONS
 SUPPORTS REASSIGNING THIS ACTION TO THE WHITE PLAINS COURTHOUSE

        While Rule 20 of the Rules for the Division of Business Among

District Judges in the Southern District of New York provides that

actions removed from State Court in Bronx County are assigned to


                                            2
        Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 6 of 8
        Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 6 of 9



Manhattan,     Rule   20     also    permits     a   "defendant   [to]   move   for

reassignment as prov ided i n the section entitled Reassignment of

Cases." Id .      The Reassignment of Cases is set forth in Rule 19 of

the Rules for the Div ision of Business Among District Judges in

the Southern District of New York, which provides inter alia, cases

may be reassigned to the White Plains Courthouse "if the Judge to

whom the case is assigned believes that it should be assigned to

the other courthouse under these rules . "              Id.

      Where there is no nexus to Manhattan , reassignment to White

Plains is appropriate .          See Nixon v. Diehm , 2000 U.S . Dist. Lexis

2 8 34 (S . D.N.Y. 2000)     (where the claims at issue and the witnesses

are located in Northern Counties, reassignment to White Plains is

appropriate ) .    Moreover, there has been no significant activity in

the case since remov al.             See Tiffany v.     Tartaglione,     2001 U.S .

Dist. Lexis 23873          (S . D.N . Y. 2001)   (reassignment to Whice Plains

was   appropriate      since        "all   parties,    material   witnesses     and

evidence are located in Westchester County," and the case was in

the early stages of litigation) ; Terio v . Putnam county Housing

Association, 1999 U.S . Dist. Lexis 16594, *4 (S.D.N . Y. 1999 )                ( "no

judge at the Pearl Street Courthouse has invested a substantial

amount of time in thi s             case such that a     reassignment to White

Plains would be counter to 'sound judicial administration.'").

      In Cardenas v. Premier Investigations , Inc. , 2004 U.S. Dist.

Lexis 24361 (S.D.N.Y. 20 04 ) , the Court found reassignment to Whi te

                                            3
          Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 7 of 8
          Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 7 of 9



Plains was appropriate even though one plaintiff resided in Bronx

County,     since the Court had not yet held an initial pre-trial

conference,        defendant   and     its    business    were      located in White

Plains,    the other parties resided in Westchester County and the

potential non - party witnesses resided in Westchester County.                           Id.

at *2.

     Here,     like in Cardenas,             plaintiff    is a      resident of Bronx

County.     However, the location of the accident, Costco's witness

and evidence are located in Northern Counties.                       Moreover, to the

extent     there    are    non-party    witnesses        to   the    accident,        Costco

assumes they too likely reside in a Northern County since they

were shopping at a Costco located in Westchester County .

     Rule 18(a) of the Rules for the Division of Business Among

District Judges in the Southern District of New York designates

the White Plains Courthouse for civil cases if "(i) the claim arose

in whole or in major part in the Counties of Dutchess, Orange,

Putnam,      Rockland,       Sullivan        and   Westchester            (the   "Northern

Counties") and at least one of the parties resides in the Northern

Counties."         Id.   (emphasis added) .        Accordingly, had this action

been initially filed in Federal Court , it would have been subject

to designation of White Plains since plaintiff's alleged accident

occurred in a Northern County.                See Henry v. Wyeth Pharms., Inc.,

2007 U.S.     Dist.       Lexis 57921    (S.D.N.Y.       2007)      (J.    McMahon)     (the

act ion was reassigned to the White Plains Courthouse, sua sponte,

                                              4
         Case 1:21-cv-02049-CM Document 15 Filed 03/22/21 Page 8 of 8
          Case 1:21-cv-02049-CM Document 13 Filed 03/18/21 Page 8 of 9



as "it was subject to the ma ndat ory designation to White Plains•

given the location of the underlying action and residencies of the

parties) .

                                  CONCLUSION

       The interest of justice weighs in f avor of trans f erring this

matter to the White        Plains Courthouse as        the   location of      the

accident was in Westchester,         and the Costco employees who have

discoverable information reside in Northern County.                  Therefore,

there is no nexus in this litigation to Manhattan .                Accordingly,

Costco requests this Honorable Court issue an Order reassigning

this     matter   the   White   Plains       Courthouse,   which    is   a   more

appropriate forum given its connections to the case; and for such

other and further relief as this Court may deem just , proper and

equitable.

Dated:     Hauppauge, New York
           March 18, 2021
                                     Respectfully submitted,

                                     SIMMONS JANNACE DELUCA, LLP

                                     BY;    / s / Ian E . Hannon
                                         Ian E. Hannon (ih-1464 )
                                     Attorneys for Defendant
                                     COSTCO WHOLESALE CORPORATION s / h / a
                                     COSTCO WHOLESALE CORP .
                                     Offic e & P . O. Address :
                                     43 Corporate Drive
                                     Hauppauge, New York 1 1788
                                     (631) 873-4888




                                         5
